Braley, J.
If the action had been brought by the intestate, she would have been permitted, not only to give evidence that the defendant owed her for money lent, but to state the purpose for which the loan was obtained, in contradiction of the defendant’s testimony, that the transaction was a sale of stock with an agreement on his part to pay her a bonus in cash, being in amount the same as the sum sued for, if certain arrangements with one Stott were consummated.
By the St. of 1898, c. 535, now R. L. c. 175, § 66, her declarations similar in character are admissible if the court finds that they were made in good faith before the beginning of the action, and, unless the record shows to the contrary, the admission of the evidence warrants the inference, that the presiding judge was satisfied of the declarant’s good faith. Dickinson v. Boston, 188 Mass. 595, 597.
The statute prescribes no formula and we know of none as to the grammatical form in which the declarations are to be expressed by the witness. It is sufficient that, however phrased, the statements are not mere expressions of opinion or of inferences, but of relevant facts, and they are none the less admissible even if ac*171companied by irrelevant matter which is excluded, or where the witness can only recall the substance but not the exact words of the declarant. Boyle v. Columbian Fire Proofing Co. 182 Mass. 93, 99. Hall v. Reinherz, 192 Mass. 52. Randall v. Claflin, 194 Mass. 560. Hayes v. Pitts-Kimball Co. 183 Mass. 262, 263. It follows that all the rulings at the trial having been in accordance with these principles, no error of law is shown and the exceptions must be overruled.

So ordered.